IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CARLTON X. MATHEWS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4365

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 16, 2016.

Amended Petition for Writ of Prohibition -- Original Jurisdiction.

Carlton X. Mathews, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

WOLF, B.L. THOMAS, and KELSEY, JJ., CONCUR.